Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Mr. Harold R. Brown, III on Friday, September 3, 2021.

The application has been amended as follows: 
In the Claims:

Claim 39, line 2, after “elongated duct,”, delete---wherein---, insert---the apparatus comprising an axle on which---, after “providable”, delete---on an axle---, line 5, after “sheet”, delete---preferably rolled off a supply roll,---, line 7, after “the axle”, delete---comprising an apparatus for laminating a foil to an inner surface of an elongated duct---, line 8, after “wherein the”, delete---the apparatus comprises an---, after “axle”, insert---is---, line 9, after “laminating means”, delete---is---, insert---being---, line 13, after “axle”, delete---is---, insert---being---. 
Claim 42, line 1, after “claim”, delete---39---, insert---40---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses an apparatus for introducing a foil to be laminated to an inner surface of an elongated duct, wherein the foil is providable on an axle, the axle being movable from a first position outside of the duct, where the foil is provided on the axle, to a second position inside the duct where the foil is in position for lamination to the inner surface of the duct, wherein the foil is in the form of a sheet, and wherein the axle comprises means for regulating a gas, both under pressure and over pressure, and having orifices connected to the regulation means at a surface of the of the axle, wherein the axle is provided with at least one heat laminating means provided in the vicinity of a first end of the axle, the axle being movable from a first position outside Bast discloses a similar structure and method including providing a rolled lining (9) onto an axle that is positioned within conduit (12), however the axle does not include a means for regulating gas, both under pressure and over pressure, nor a heat laminating means, while U.S. 2009/0126436 to Fly et al. discloses a lining device, including a liner on an axle, the axle having suction/vacuum means to draw the liner onto the axle, but, it also does not have heat laminating means provided near the first end of the axle.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        

September 7, 2021
P. F. Brinson